Cite as 2015 Ark. App. 355

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CR-14-993

JEFFERY GLEN BRASUELL                          Opinion Delivered:   May 27, 2015
                    APPELLANT
                                               APPEAL FROM THE CRAWFORD
V.                                             COUNTY CIRCUIT COURT
                                               [NOS.17CR-07-525, 17CR-11-542,
STATE OF ARKANSAS                              17CR-12-465, MC-11-13]
                                 APPELLEE
                                               HONORABLE GARY RAY
                                               COTTRELL, JUDGE

                                               AFFIRMED AS MODIFIED

                           WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s order revoking his suspended impositions

of sentence (SIS) in case numbers 17CR-07-525, 17CR-11-542, 17CR-12-465, and

MC-11-13. On appeal, appellant does not challenge his revocation, but instead argues

solely that the circuit court erred in running a two-year SIS consecutively with two terms

of imprisonment. We affirm with modification.

       Appellant’s jail and SIS sentences from the court below are the only issues of

pertinence before this court and not his ordered fines, court costs and fees, or restitution.

Accordingly, we detail only his jail and SIS sentences.

       In case number 17CR-07-525, appellant pled guilty to felon in possession of a

firearm, Class D felony; driving while intoxicated fourth offense, unclassified

misdemeanor; and driving while intoxicated third offense, unclassified misdemeanor. He

was sentenced to two years’ imprisonment in the Arkansas Department of Correction
                                  Cite as 2015 Ark. App. 355

(ADC) plus an additional four years’ SIS, on the driving while intoxicated fourth offense

charge, an additional six years’ SIS on the felon in possession of a firearm charge, and 90

days in jail on the driving while intoxicated third offense charge.

         In case number MC-11-13, appellant pled no contest to a new offense of theft of

property, which violated the conditions of his SIS in case number 17CR-07-525, thereby

receiving a one-year SIS conditioned on good behavior. Following a petition to revoke in

case number 17CR-07-525, appellant was sentenced to four years’ imprisonment in the

ADC plus an additional four years’ SIS conditioned on good behavior.

         In case number 17CR-11-542, appellant pled guilty to a new offense of Theft of

Property, Class A misdemeanor, and was sentenced to a one-year SIS. 1 In case number

17CR-12-465, appellant pled guilty to the new offenses of fleeing, a Class D felony;

driving on suspended license, an unclassified misdemeanor; reckless driving, Class B

misdemeanor; and unauthorized use of a vehicle, Class A misdemeanor. Appellant was

sentenced to four years’ imprisonment in the ADC plus an additional two years’ SIS on

the Fleeing charge and an additional one-year SIS on each of the remaining charges, to

run concurrently. He was also sentenced to ten days in the county jail on the driving with

a suspended license charge, 90 days in the county jail on the reckless driving charge, and

one year in the county jail on the unauthorized use of a vehicle charge. Each charge, or

count, was to run concurrent with the charge(s) before it. The State withdrew its petition

to revoke in case number 17CR-07-525 based on the plea in case number 17CR-12-465.




1
    A charge of commercial burglary, Class C felony, was nolle prossed.
                                               2
                                Cite as 2015 Ark. App. 355

      A little less than six months after being released from the ADC on June 12, 2013,

appellant committed the new offenses of commercial burglary, Class C felony, and theft of

property, Class A misdemeanor. On December 23, 2013, the State filed a petition to

revoke in case numbers 17CR-07-525, MC-11-13, 17CR-11-542, and 17CR-12-465.

      The circuit court revoked appellant’s SIS in all four cases and imposed sentences

accordingly in its order entered on September 16, 2014. In case number 17CR-07-525,

appellant was sentenced to four years’ imprisonment in the ADC on his driving while

intoxicated fourth offense charge and his felon in possession of a firearm charge, to run

concurrent to one another. In case number 17CR-12-465, appellant was sentenced to two

years SIS on his fleeing charge, to run consecutive to his prison sentences on both of the

charges in case number 17CR-07-525. In case number MC-11-13, appellant was

sentenced to twelve months SIS on his theft of property charge, to run concurrent with

his SIS sentence on his fleeing charge in case number 17CR-12-465. In case number

17CR-11-542, appellant was sentenced to thirty days in the county jail on his theft of

property charge, to run concurrent with his SIS sentence in his fleeing charge in case

number 17CR-12-465 and his twelve-month SIS sentence in his theft of property charge

in case number MC-11-13. This timely appeal followed.

      In Reyes v. State, this court stated the following:

      The issue of an illegal sentence cannot be waived by the parties and may be
      addressed for the first time on appeal. If we hold that a trial court’s sentence was
      illegal and that the error had nothing to do with guilt, but only with the illegal
      sentence, we can correct the sentence in lieu of remanding. In Arkansas, sentencing
      is entirely a matter of statute. In Walden, our supreme court interpreted Ark. Code




                                              3
                                   Cite as 2015 Ark. App. 355

         Ann. § 5-4-307(b) as requiring suspended sentences imposed with terms of
         imprisonment for different crimes to run concurrently. 2

In this case, the court ran appellant’s two-year SIS on his fleeing charge in case number

17CR-12-465, consecutive to his prison sentences on both of the charges in case number

17CR-07-525. We modify the sentencing order to reflect that the SIS in case number

17CR-12-465 ran concurrently with the two prison sentences imposed in case number

17CR-07-525.

         Affirmed as modified.

         ABRAMSON and GLOVER, JJ., agree.

         Lisa-Marie Norris, for appellant.

         Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




2
    2015 Ark. App. 55, at 5, 454 S.W.3d 279, 281–82 (2015) (internal citations omitted).


                                               4